Justice MEYER
dissenting.
I must respectfully dissent from the majority opinion.
The two cases against Ms. McLean were consolidated for trial in the district court. In Case No. 82-CvD-632 (nonpayment of rent), judgment was entered in favor of the plaintiff awarding to the plaintiff a money judgment in the amount of $332.00 and ordering that the defendant be removed from the premises and that the plaintiff be put in possession. In Case No. 82-CvD-1482 (nonpayment of utilities), judgment was entered in favor of the *284plaintiff ordering that the defendant be removed from the premises and that plaintiff be put in possession. The Court of Appeals affirmed both judgments of the district court.
Before this Court, it is not disputed that the rent due to the plaintiff under the lease was $171.00 per month for the months of December 1981 and January 1982, and the rent due for February 1983 and March 1983 was $73.00 per month. It is not disputed that the rent was not paid for the months of January, February or March 1983, and that the rent remained unpaid at the conclusion of the trial. Paragraph 12.1 of the lease specifically provides that “nonpayment of rent” is a material non-compliance with the lease and is grounds for termination of the lease.
The payment of utilities, like the payment of rent, is a requirement stated in the lease which must be complied with by the tenant if the right of occupancy is to continue. The wisdom of having such a provision as a requirement is clear. A dwelling without utilities such as water, sewer or electricity, certainly creates a situation where “unsafe and unsanitary dwelling accommodations” would exist —the very problems identified and sought to be corrected by the Housing Authority’s law in North Carolina. See N.C.G.S. § 157-2. It is not disputed that the water and sewer services were cut off for nonpayment for a period from 28 May 1982 until 22 June 1982. There is no argument that the rent and the utilities were not paid. Neither is there an argument that nonpayment of the rent and utilities is not proper grounds for termination of the lease, nor that an action in summary ejectment was not a proper remedy for the plaintiff to pursue. These represent material violations of the lease and clearly they are grounds for termination of the lease and were the bases for these actions in summary ejectment. The only argument is that the defendant tenant should not have been required to pay the rent and utilities in arrears because it was not her fault that she could not pay them when due.
I have no difficulty with the “good cause” requirement as a condition upon which tenancies in public housing may be terminated, I simply believe that the record before us reflects good cause for termination. However, even if I felt that the good cause requirement had not been met in this case, I could not support the majority’s unnecessary and unwise engrafting upon the “good *285cause” principle a requirement that the Housing Authorities of this State must establish “fault” on behalf of the tenant before they can terminate the tenancy.
I believe the majority’s holding with regard to a requirement of a showing of “fault” has resulted from its mistaken interpretation that the “good cause” requirement somehow incorporates the concept of “fault.” Good cause to terminate and fault on behalf of the tenant are not synonymous and need not coexist. It is not difficult to envision the occurrence of situations in which a showing of fault should not be a prerequisite for ejectment. For example, the continued use of the leased premises in which the water and sewer utilities have been cut off for nonpayment may be expected to cause such unsanitary conditions so as to endanger the other tenants and thus furnish good cause for eviction, even though the tenant’s failure to pay is not a result of “fault.” Fortunately, here, the tenant had somewhere else to live temporarily and voluntarily vacated the premises during the period in which the utilities were discontinued. That of course will not always, nor even in the majority of these situations, be the case.
I am certain that the majority would be quick to respond that this is not at all what is intended by the holding in this case. Noting that the majority has made the same holding with regard to the failure of this tenant to pay her water and sewer utilities as it has to her failure to pay rent, I would simply point to the broad language of the majority’s holding: “We hold that in order to evict a tenant occupying public housing for persons of low income for failure to pay rent (water and sewer utilities) as called for in the lease, there must be a finding of fault on the part of the tenant in failing to make the rental (utilities) payment.” (Emphasis and matter within parentheses added.) The majority has made this same holding with regard to the failure of this tenant to pay her water and sewer utilities.
The majority, after reciting evidence tending to show that it was through no fault of Ms. McLean that she had no money to pay the utilities, has held that “Ms. McLean has not committed any wrongful acts” that resulted in nonpayment of the water and sewer bills and therefore there is “no causal nexus between the eviction of Ms. McLean and her own conduct.” The prospect of the application of this reasoning to other factual situations is dis*286quieting. Would this same reasoning prevent a Housing Authority from evicting a tenant who may innocently be totally unable to control conduct of her family members which is totally unreasonable and results in continuing danger or annoyance to the other tenants? I am convinced that it is unwise to establish a requirement of a showing of fault on the part of a public housing tenant as a prerequisite to termination of a lease.
Again, even if I agreed with the result reached by the majority, I believe this case could have, and should have, been decided on the basis of the existing “good cause” principle rather than by establishing a new “fault” principle. I also find it curious that the majority has found it necessary to establish fault on the part of the absentee husband who was not a party to the lease.
In summary, I would point out that if inability to oust tenants for nonpayment of rent or utilities or for other reasons because fault cannot be shown becomes a chronic problem in public housing it will create hardship for the Housing Authorities which may not receive adequate funds in a timely manner to retire the debt issued to construct the housing units. It will likewise create hardship for those prospective tenants on the waiting lists for public housing who can and will comply with the terms of the standard Housing Authority lease. Housing which prospective tenants might receive will be tied up by tenants who do not comply with conditions of the lease through no fault of their own.
For all of the foregoing reasons I would vote to affirm the decision of the Court of Appeals.
Chief Justice BRANCH joins in this dissenting opinion.